Case 2:19-cv-01539-JCC Document 19 Filed 10/09/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

CHARLES G, MOORE AND KATHLEEN F, MOORE Cause No.: 2:19-CV-01539CC

Hearing Date:
Plain liff/Petitionar

vs, DECLARATION OF SERVICE OF
UNITED STATES OF AMERICA SUMMONS IN A GIVIL ACTION; COMPLAINT FOR REFUND
Defendant/Respondent oF FEDERAL INCOME TAX AND INTEREST; CIVIL COVER
SHEE

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of the United
States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above
entiled actlon, and is competent to be a witness therein,

On the 27th day of September, 2019 at 3:33 PM at the address of 700 STEWART ST STE 5220,
SEATTLE, King County, WA 98101: this declarant served the above described documents upon
UNITED STATES OF AMERICA c/o BRIAN T. MORAN, U.S. ATTORNEY FOR WESTERN DISTRICT
OF WASHINGTON, DESIGNEE by then and there personally delivering 1 true and correct copy(les)
thereof, by then presenting to and leaving the same with Misha Carmichael , DESIGNEE , PERSON
AUTHORIZED TO ACCEPT, who accepted service, with identity confirmed by subject stating their
name, a black male approx. 25-35 years of age, 5'10"-G'0" tali, weighing 180-200 ibs with brown
hair with a beard..

-

Certified Mailing

Affiant then deposited in the United States mail by Certified Mail in the county where the property fs
situated the above documents with proper postage attached and addressed to:

950 Pennsylvania Ave NW 1500 Pennsylvania Ave NW
Washington D.C, 20530 Washington D.C., 20220

No information was provided or discovered that Indicates that the subjects served are members of the

United States military.

ORIGINAL PROOF OF SERVICE

rate PAGE 1 OF2 Tracking #: 0043653696
= For: Baker Hostetler
Ref: 115007.000004 eT ET IE
Case 2:19-cv-01539-JCC Document 19 Filed 10/09/19 Page 2 of 3

 

PLAINTIFF/PETITIONER: CHARLES G, MOORE AND KATHLEEN F, MOORE CASE NUMBER:
DEFENDANT/RESPONDENT: UNITED STATES OF AMERICA 2:19-CV-01539-JCC

 

 

 

 

 

Service Fee Total: $60.00

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above Is true and correct.

LOL

James Bradtof& Reg. # 204960, King County

ORIGINAL PROOF OF SERVICE
PAGE 2 OF 2 Tracking #: 0043653696

re nora AN

af Ref #: 115007.000001

   

 

 

 

 

 

 
Case 2:19-cv-01539-JCC Document 19 Filed 10/09/19 Page 3 of 3

AFFIX USPS CERTIFIED MAIL RECEIPT IN BLANK SPACE BELOW
(ALIGN TOP OF RECEIPT TO TOP OF THIS PAGE)

 

 

 

 

 

 

 

sicaran it) liom Bago
720. Fennaulvenia Ave. Mow!

(cil; Bale, FAS

 

Lat
io
m
m
a Cartifledt Mall Feo
a I
QO jEkira Services & Fees fcneck box, add fea ns approprista)
(1 Retin Recelpt (hercopy) Bn etn
C3 | [Return Recolpt (efsotronto} $e Postmark
E24 | [lcoctinod Mall Restrictad Datwery =$ Here
oo DAdati Signature Required 3
a (CJ Adult Signatur Reetictad Botivery $
1) [Postage
in
T™ Total Postage and Foes
Qo
3
fH] |Sent feo
aa
ol
cm

 

   

 

 

 

    

es
wat
Cao Mall Fee

 

ae ervices & PEGS Cluck box, add feb as appropiate)
{Rotuen ftecetpt franccopy} Senne nennpnenereutnmne
Ec} Retwrn Accelpt (olectrony) S$ Postmark
(Ci Cortitled Mall Restricted Dolivery $e Hore
(adut Sigaature Roquirad $
[Adit Sipnaturo Rostricted Dattvary $

Postage

Total Postage and Faas
S

Sent Te
(Siraet mc 1) (366 1G Box

 

 

 

 

LsNGON cane
Penns. Hania. Ass. nu

     

 

 

Cay Bhat, 2a ie
f 4

 
 

 

Tracking #: 0043653696

eer Hn non AT

 

 

 

 

 

 

 
